Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 1 of 16 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

  HEATHER NOWAKOWSKI,                                  Case No:

            Plaintiff,
                                                       JURY TRIAL DEMANDED
            v.

  SPRING BANK PHARMACEUTICALS,
  INC., DAVID ARKOWITZ, TODD BRADY,
  TIMOTHY CLACKSON, MARTIN
  DRISCOLL, KURT M. EICHLER, PAMELA
  KLEIN, and SCOTT SMITH,

            Defendants.


       Plaintiff Heather Nowakowski (“Plaintiff”), by Plaintiff’s undersigned attorneys, for

Plaintiff’s complaint against Defendants (defined below), alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to

all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against Spring Bank Pharmaceuticals, Inc. (“Spring Bank” or the

“Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange



                                                 1
Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 2 of 16 PageID #: 2




Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17

C.F.R. § 240.14a-9, in connection with the proposed merger of Spring Bank and F-

star Therapeutics Limited (“F-star”) (the “Proposed Transaction”).

       2.      In connection with the Proposed Transaction: (i) Spring Bank will acquire the entire

issued and outstanding share capital of F-star; and (ii) each ordinary share of F-star will be sold to

Spring Bank in exchange for a number of shares of Spring Bank common stock based on the

exchange ratio of 0.5338 (which assumes both that Spring Bank’s valuation will not be adjusted

as a result of its expected net cash at closing and that F-star raises $25.0 million in the pre-

closing financing at a pre-money valuation of at least $35.0 million).

       3.      Upon closing of the Proposed Transaction, Spring Bank securityholders and

holders of F-star’s share capital are expected to own approximately 38.8% and 61.2%,

respectively, of the outstanding capital stock of the combined company.

       4.      In addition, Spring Bank stockholders will receive two separate and distinct

contingent value rights (“CVRs”) for each share of Spring Bank common stock held of record as

of immediately prior to closing. The CVRs will represent the rights to receive cash payments

in connection with (i) certain transactions involving Spring Bank’s proprietary STimulator of

INterferon Gene (“STING”) agonist compound and (ii) certain other transactions involving Spring

Bank’s proprietary STING antagonist compound.

       5.      In order to convince Spring Bank shareholders to vote in favor of the Proposed

Transaction, on September 30, 2020, Defendants caused to be filed with the SEC a materially

incomplete and misleading Form S-4 Amended Registration Statement (the “Registration

Statement”) under the Securities Act of 1933 in connection with the Proposed Transaction, which

was declared effective by the SEC on October 19, 2020.



                                                 2
Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 3 of 16 PageID #: 3




       6.      The Registration Statement, which recommends that Spring Bank shareholders vote

in favor of, among other things, the issuance of Spring Bank common stock in connection with the

Proposed Transaction (the “Stock Issuance”), omits and/or misrepresents material information

concerning: (1) the financial projections for Spring Bank and F-Star; (2) the financial analyses

performed by Spring Bank’s financial advisor, Ladenburg Thalmann & Co. Inc. (“Ladenburg”),

in connection with its fairness opinion; and (3) the sales process leading up to the Proposed

Transaction.

       7.      These material misrepresentations and omissions prevent the Company’s

shareholders from making a fully informed voting decision on the Stock Issuance proposal.

Accordingly, the Company’s shareholders will be irreparably harmed if these material

misrepresentations and omissions are not remedied before the anticipated shareholder vote on the

Stock Issuance.

                               JURISDICTION AND VENUE

       8.      The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

       9.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       10.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the




                                               3
Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 4 of 16 PageID #: 4




subsequent damages occurred in this District, and the Company conducts business in New York

City. 1

          11.   In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

          12.   Plaintiff is, and has been at all relevant times hereto, an owner of Spring Bank’s

common stock.

          13.   Defendant Spring Bank is a clinical-stage biopharmaceutical company that

discovers and develops therapeutics for the treatment of a range of cancers and inflammatory

diseases using its proprietary small molecule nucleotide platform. The Company is incorporated

in Delaware. The Company’s common stock trades on the Nasdaq under the ticker symbol,

“SBPH.”

          14.   Defendant David Arkowitz (“Arkowitz”) is a director of the Company.

          15.   Defendant Todd Brady (“Brady”) is a director of the Company.

          16.   Defendant Timothy Clackson (“Clackson”) is a director of the Company.

          17.   Defendant Martin Driscoll (“Driscoll”) is President, Chief Executive Officer

(“CEO”), and a director of the Company.

          18.   Defendant Kurt M. Eichler (“Eichler”) is a director of the Company.




1
  For example, the Company reportedly participated in a conference in New York City in 2019.
See, e.g., Spring Bank, Spring Bank Pharmaceuticals at Jefferies 2019 Global Healthcare
Conference, https://ir.springbankpharm.com/events/event-details/spring-bank-pharmaceuticals-
jefferies-2019-global-healthcare-conference (last visited Oct. 29, 2020).

                                                  4
Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 5 of 16 PageID #: 5




       19.        Defendant Pamela Klein (“Klein”) is a director of the Company.

       20.        Defendant Scott Smith (“Smith”) is Chairman of the Board of the Company.

       21.        Defendants Arkowitz, Brady, Clackson, Driscoll, Eichler, Klein, and Smith are

collectively referred to herein as the “Individual Defendants.”

       22.        Defendants Spring Bank and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       23.        On July 29, 2020, Spring Bank and F-star issued a press release announcing that

they had entered into a definitive share exchange agreement pursuant to which Spring Bank will,

subject to stockholder approval, acquire all of the outstanding share capital of F-star in exchange

for newly issued shares of Spring Bank in an all-stock transaction. The press release states, in

pertinent part:

        Spring Bank Pharmaceuticals and F-star Therapeutics Agree to Combine to
              Pursue Mission of Creating Next Generation Immunotherapies

       July 29, 2020 16:27 ET | Source: Spring Bank Pharmaceuticals, Inc.

             •    Combined company will operate as F-star Therapeutics and advance
                  pipeline of multiple clinical-stage immuno-oncology programs
             •    Combined company expected to have at least $40 million in cash prior to
                  closing
             •    Spring Bank stockholders to receive two separate contingent value rights
                  related to Spring Bank’s STING agonist and STING antagonist programs
             •    Companies to host joint conference call on July 30, 2020 at 7:30 a.m.
                  Eastern Time

       HOPKINTON, Mass. and CAMBRIDGE, United Kingdom and CAMBRIDGE,
       Mass., July 29, 2020 (GLOBE NEWSWIRE) -- Spring Bank Pharmaceuticals, Inc.
       (Nasdaq: SBPH) (“Spring Bank”), a clinical-stage biopharmaceutical company
       developing novel therapeutics for oncology and inflammatory diseases, and F-star
       Therapeutics, Limited (“F-star”), a privately-held clinical-stage biopharmaceutical
       company focused on transforming the lives of patients with cancer through the


                                                  5
Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 6 of 16 PageID #: 6




     development of innovative tetravalent bispecific (mAb2™) antibodies, today
     announced that the companies have entered into a definitive share exchange
     agreement pursuant to which Spring Bank will, subject to stockholder approval,
     acquire all of the outstanding share capital of F-star in exchange for newly issued
     shares of Spring Bank in an all-stock transaction. The combined company,
     operating under the name F-star Therapeutics, Inc., will advance its immuno-
     oncology pipeline of multiple tetravalent bispecific antibody programs, as well as
     Spring Bank’s STING (STimulator of INterferon Gene) agonist, SB 11285,
     currently in a Phase 1/2 clinical trial.

                                       *      *       *

     “This transaction offers the Spring Bank stockholders of record as of immediately
     prior to the close of the combination potential future additional value in the form
     of two contingent value rights (“CVRs”) related to our STING agonist and STING
     antagonist programs. The first CVR represents the right to receive a potential
     future cash payment of at least $1.00 per share (on a pre-reverse split basis) if the
     combined company consummates one or more strategic transactions for SB 11285
     aggregating at least approximately $18.0 million within a certain period following
     the closing. The second CVR gives Spring Bank stockholders the right to receive
     80% of the net proceeds from a potential development agreement and from one or
     more strategic transactions related to the STING antagonist research program that
     are consummated within a certain period following the closing of the
     combination.”

     Eliot Forster, CEO of F-star, said: “We are truly excited about the opportunity
     created by this proposed combination to further advance our pipeline of novel
     tetravalent bispecific antibodies, which we believe will be able to address the
     limitations of current therapies in the field of immuno-oncology. At F-star, we are
     pioneering a differentiated approach to bispecifics, using a natural human IgG1
     antibody format that has already shown early signs of clinical activity, established
     manufacturing processes and promising safety.

     “Currently, only a minority of patients realize long-lasting benefit from
     immunotherapy, so there remains a significant unmet medical need to develop more
     effective cancer treatment options. We believe this transaction will provide the
     resources to accelerate F-star’s clinical development and generate stockholder
     value through a pipeline of novel therapies with the potential to improve the lives
     of patients with difficult to treat cancers.”

     By developing medicines that seek to block tumor immune evasion, F-star’s goal
     is to offer patients greater and more durable benefits than current immuno-oncology
     treatments. Through its proprietary tetravalent, bispecific antibody (mAb²) format,
     F-star’s mission is to generate highly differentiated, best-in-class drug candidates
     with monoclonal antibody-like manufacturability.



                                              6
Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 7 of 16 PageID #: 7




     The combined company’s pipeline will include:

        •   FS118, a LAG-3/PD-L1-targeting tetravalent bispecific antibody, currently
            in Phase 1 development
        •   FS120, a Phase 1-ready dual T cell agonist tetravalent bispecific antibody
            targeting OX40 and CD137
        •   FS222, a conditional agonist targeting CD137 and PD-L1 expected to enter
            first in human trials in the first quarter of 2021
        •   SB 11285, a novel IV-administered STING agonist, currently in a Phase 1/2
            clinical trial for the treatment of solid tumors
        •   Additional research programs from the F-star differentiated bispecific
            technology platform and the potential further development of Spring Bank’s
            STING agonist antibody drug conjugates (“ADCs”)

     The combined company plans to advance its pipeline through multiple clinical
     trials, including the following anticipated near-term milestones that offer
     significant potential value creation for Spring Bank’s stockholders:

        •   Report Phase 1 results from the FS118 program (2020 Q4)
        •   Update on SB 11285 monotherapy cohorts (2020 Q4)
        •   Update on accelerated dose titration from the FS120 Phase 1 trial (2021 Q2)
        •   Initial read out from the SB 11285-atezolizumab combination cohort (2021
            H1)
        •   Initiation of PK/PD expansion cohorts in the FS222 Phase 1 trial (2021 Q4)
        •   Update on FS118 Phase 2 proof of concept trial (2022 Q1)
        •   Initiation of FS120 PD-1 combination trial (2022 Q2)
        •   Update on dose escalation in FS222 Phase 1 (2022 Q2)
        •   Report FS118 Phase 2 proof of concept readout (2022 Q4)
        •   Report initiation of tumor specific expansion cohorts in FS222 Phase 1
            (2022 Q4)

     F-star anticipates raising additional capital at the closing of the proposed
     combination from current and potential new investors and the combined company
     expects to have at least $40 million in cash prior to closing. This financing will help
     fund the further development of the combined company’s preclinical and clinical
     immuno-oncology programs, and the combined company expects to have multiple
     opportunities to raise non-dilutive capital from existing and future business
     development collaborations over the next two to three years.

     About the Proposed Combination
     Pursuant to the share exchange agreement, Spring Bank will acquire all of the
     outstanding share capital of F-star in exchange for the issuance of newly issued
     shares of Spring Bank common stock upon closing, subject to the satisfaction or
     waiver of customary closing conditions, including the receipt of the required
     approval of the Spring Bank stockholders. On a pro forma basis and assuming that
     the proceeds of the concurrent F-star financing will be $25 million, current Spring


                                               7
Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 8 of 16 PageID #: 8




     Bank equity holders and F-star equity holders will own approximately 38.8% and
     61.2%, respectively, of the combined company calculated on a fully diluted basis
     using the treasury stock method and, in the case of Spring Bank, excluding out-of-
     the-money options and warrants. The actual ownership allocation will be subject to
     adjustment based on Spring Bank’s net cash balance at the closing of the
     transaction, the actual amount raised in the F-star financing and certain other terms
     set forth in the share exchange agreement. Prior to closing, Spring Bank will seek
     stockholder approval to effect a reverse stock split of its outstanding common stock
     so that the combined company satisfies the continued listing requirements of the
     Nasdaq Capital Market.

     In addition to retaining equity ownership of the combined company, Spring Bank
     stockholders of record as of the close of the combination will have the opportunity
     to obtain potential future value in the form of two CVRs associated with Spring
     Bank’s ongoing Spring Bank SB 11285 IV clinical program and Spring Bank’s
     STING antagonist research platform. Subject to the terms of the first CVR
     agreement for the STING agonist clinical program, if one or more strategic
     transactions are consummated for SB 11285 by the combined company during a
     period that is the longer of one and a half years following the closing of the
     combination or one year after the final database lock of the current SB 11285 IV
     Phase 1a/1b trial, those equity holders of Spring Bank will receive the greater of
     25% of the net proceeds from such transactions or $1.00 per share (on a pre-reverse
     split basis), provided that the aggregate net proceeds are at least approximately
     $18.0 million. Subject to the terms of the second CVR agreement, if a potential
     development agreement is consummated and one or more strategic transactions are
     consummated for the STING antagonist research platform by the combined
     company during the seven (7)-year period following the closing of the combination,
     those equity holders of Spring Bank will receive 80% of the net proceeds from such
     transactions. If Spring Bank enters into a development agreement for the STING
     antagonist research platform in advance of the closing of the proposed combination,
     Spring Bank may include certain proceeds from such transaction in its net cash
     calculation.

     The Spring Bank directors and officers have signed support agreements committing
     them to vote in favor of the transaction. These same parties, as well F-star’s key
     equity holders, directors and officers, have signed lock-up agreements restricting
     transfers of the combined company’s stock (except as to any shares purchased by
     such holders in the financing closing immediately prior to the business
     combination) for 180 days post-closing.

     The transaction has been approved by the boards of directors of both companies
     and the equity holders of F-star, who have signed the share exchange agreement.
     The combined company will be headquartered out of F-star’s existing facilities in
     Cambridge, U.K. and Cambridge, MA. Following closing, which is expected to
     occur in late 2020, Spring Bank will be re-named F-star Therapeutics, Inc. and is
     expected to trade on the Nasdaq Capital Market under the ticker symbol “FSTX”.


                                              8
Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 9 of 16 PageID #: 9




     Ladenburg Thalmann & Co. Inc. is acting as exclusive financial advisor and
     Lowenstein Sandler is serving as legal counsel to Spring Bank. Mintz Levin and
     Mills & Reeve are serving as legal counsel to F-star.

     Management and Organization
     Effective as of the closing of the transaction, Eliot Forster, Ph.D., MBA, will be the
     President and Chief Executive Officer of the combined company. Senior members
     of the current F-star and Spring Bank teams will be asked to become a part of the
     key leadership team of the combined company. Martin Driscoll, President and
     Chief Executive Officer of Spring Bank, will not be a member of the leadership
     team of the combined company.

     Effective with the closing of the combination, the board of directors of the
     combined company will initially consist of eight directors. Of the current Spring
     Bank board, David Arkowitz MBA, Todd Brady, M.D., Ph.D. and Pamela Klein,
     M.D., will continue as members of the combined company’s board of directors.

     Conference Call Details
     F-star and Spring Bank will host a live conference call and webcast on Thursday,
     July 30, 2020 at 7:30 a.m. Eastern Time to discuss the proposed transaction. To
     access the call, please dial +1 (877) 317-6789 (United States) or +1-412-317-6789
     (international). To access the call by live audio webcast, please log on
     to https://services.choruscall.com/links/sbph200730.html.

     About Spring Bank Pharmaceuticals
     Spring Bank Pharmaceuticals, Inc. is a clinical-stage biopharmaceutical company
     engaged in the discovery and development of a novel class of therapeutics using its
     proprietary small molecule nucleotide platform. The company designs its
     compounds to selectively target and modulate the activity of specific proteins
     implicated in various disease states. The company is developing its STING product
     portfolio with its lead clinical product candidate, SB 11285, an intravenously-
     administered immunotherapeutic agent for the treatment of selected cancers, its
     STING antagonist compounds for the treatment of a broad range of inflammatory
     diseases and its STING agonist ADC program for potential oncology applications.
     For more information, please visit www.springbankpharm.com.

     About F-star Therapeutics
     F-star is a clinical-stage biopharmaceutical company delivering tetravalent
     bispecific antibodies for a paradigm-shift in cancer therapy. By developing
     medicines that seek to block tumor immune evasion, the Company’s goal is to offer
     patients greater and more durable benefits than current immuno-oncology
     treatments. Through its proprietary tetravalent, bispecific antibody (mAb²™)
     format, F-star’s mission is to generate highly differentiated best-in-class drug
     candidates with monoclonal antibody-like manufacturability. Building on the
     combined expertise of its world-class management team and scientific leadership,


                                              9
Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 10 of 16 PageID #: 10




       F-star is poised to deliver the next breakthrough immunotherapies for patients with
       cancer. For more information visit www.f-star.com.

   B. The Registration Statement Contains Materially False and Misleading Statements
      and Omissions

       24.      The Registration Statement omits and/or misrepresents material information

concerning: (1) the financial projections for Spring Bank and F-Star; (2) the financial analyses

performed by Ladenburg in connection with its fairness opinion; and (3) the sales process leading

up to the Proposed Transaction.

       25.      The omission of the material information (referenced below) renders the following

sections of the Registration Statement false and misleading, among others: (i) Background of the

Exchange; (ii) Recommendation of the Spring Bank Board; (iii) Spring Bank Reasons for the

Exchange; and (iv) Opinion of the Spring Bank Financial Advisor.

       26.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the November 19, 2020 shareholder vote on the Stock Issuance, the Company’s

shareholders will be forced to make a voting decision on the Stock Issuance without full disclosure

of all material information. In the event Defendants fail to disclose the following information

before the shareholder vote, Plaintiff may seek to recover damages resulting from Defendants’

misconduct.

             1. Material Omissions Concerning Spring Bank’s and F-star’s Financial
                Projections

       27.      In connection with the Proposed Transaction, the Registration Statement omits

material information concerning Spring Bank’s and F-star’s financial projections.

       28.      The Registration Statement provides that, in connection with its fairness opinion,

Ladenburg reviewed “relevant financial and operating data furnished to Ladenburg by the

management of each of Spring Bank and F-star, respectively” and “[d]iscussed with certain


                                               10
Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 11 of 16 PageID #: 11




members of the management of Spring Bank the historical and current business operations,

financial condition and prospects of Spring Bank[.]”

         29.      The Registration Statement, however, fails to disclose Spring Bank’s and F-star’s

financial projections.

         30.      The disclosure of the aforementioned projected financial information is material

because it would provide the Company’s shareholders with a basis to project the Company’s and

the combined company’s future financial performance and would allow shareholders to better

understand the financial analyses performed by the Company’s financial advisor in support of its

fairness opinion. Shareholders cannot hope to replicate management’s inside view of the future

prospects of the Company. Without such information, which is uniquely possessed by the

Company and its financial advisor, the Company’s shareholders are unable to determine how much

weight, if any, to place on the Company’s financial advisor’s fairness opinion in determining

whether to vote for or against the Stock Issuance.

         31.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

               2. Material Omissions Concerning Ladenburg’s Financial Analyses

         32.      In connection with the Proposed Transaction, the Registration Statement omits

material information concerning Ladenburg’s financial analyses.

         33.      The Registration Statement fails to disclose whether Ladenburg performed

financial analyses of Spring Bank. If so, shareholders must be provided a fair summary of those

analyses.

         34.      With respect to Ladenburg’s “Implied Equity Value,” the Registration Statement

fails to disclose how Ladenburg calculated the implied purchase price per share of F-Star common

stock.

                                                 11
Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 12 of 16 PageID #: 12




       35.      The valuation methods, underlying assumptions, and key inputs used by

Ladenburg in rendering its purported fairness opinion must be fairly disclosed to Spring Bank

shareholders. The description of Ladenburg’s fairness opinion and analyses, however, fails to

include key inputs and assumptions underlying those analyses. Without the information described

above, Spring Bank shareholders are unable to fully understand Ladenburg’s fairness opinion and

analyses, and are thus unable to determine how much weight, if any, to place on them in

determining whether to vote for or against the Stock Issuance. This omitted information, if

disclosed, would significantly alter the total mix of information available to the Company’s

shareholders.

             3. Material Omissions Concerning the Sales Process Leading up to the Proposed
                Transaction

       36.      The Registration Statement omits material information concerning the sales process

leading up to the Proposed Transaction.

       37.      The Registration Statement provides that, by “early May 2020, 33 companies had

submitted indications of interest in a transaction with Spring Bank, including F-star.”

       38.      The Registration Statement, however, fails to adequately disclose the terms and

values of all indications of interest, proposals, and/or term sheets between Spring Bank and

potentially interested counterparties.

       39.      The Registration Statement provides that, during the sales process, Spring Bank

received a “proposal . . . from a third party relating to the development of Spring Bank’s STING

antagonist program” with such significance that, “[o]n July 10, 2020, [Defendant CEO]

Mr. Driscoll and [F-star CEO] Dr. Forster spoke by telephone regarding th[is] proposal[.]”

       40.      The Registration Statement, however, fails to adequately disclose the nature and

content of Defendant Driscoll’s discussion with Dr. Forster on July 10, 2020 concerning the


                                                12
Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 13 of 16 PageID #: 13




aforementioned third-party proposal.

        41.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        42.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        43.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Registration Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(a) of the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        44.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Registration Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Registration Statement.

        45.     The false and misleading statements and omissions in the Registration Statement

are material in that a reasonable shareholder would consider them important in deciding how to

vote on the Stock Issuance.

        46.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

                                                13
Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 14 of 16 PageID #: 14




       47.     Because of the false and misleading statements and omissions in the Registration

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       48.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       49.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement filed with the SEC, they had the power to and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Registration Statement.

       50.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful

information with respect to the Registration Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.

       51.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged



                                                 14
Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 15 of 16 PageID #: 15




herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Registration Statement and had the ability to prevent the issuance of the

statements or to cause the statements to be corrected. The Registration Statement at issue contains

the unanimous recommendation of the Individual Defendants to approve the Proposed Transaction

and/or Stock Issuance. Thus, the Individual Defendants were directly involved in the making of

the Registration Statement.

       52.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Registration Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       53.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       54.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and



                                               15
Case 1:20-cv-05219-RRM-LB Document 1 Filed 10/29/20 Page 16 of 16 PageID #: 16




any vote on the Stock Issuance, unless and until Defendants disclose and disseminate the material

information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: October 29, 2020                            Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    By: /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.
                                                    Zachary Halper, Esq. (to be admitted pro hac
                                                    vice)
                                                    667 Madison Avenue, 5th Floor
                                                    New York, NY 10065
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: sadeh@halpersadeh.com
                                                            zhalper@halpersadeh.com

                                                    Counsel for Plaintiff




                                               16
